Case 2:14-cv-04758-JVS-AGR Document 194 Filed 09/19/19 Page 1 of 2 Page ID #:1636



 LAFONZO R. TURNER
 CALIFORNIA HEALTH CARE FACILITY
 P.O. Box 32200
 STOCKTON CA 95213

                                                                           s~~ r 9 zees
                   UNITED    STATES    DISTRICT    COURT
                                                                   '~ BY
                   CENTRAL DISTRICT OF CALIFORNIA


 LAFONZO R. TURNER                                     CASE No;CV-14-4758-JVS-
 PLAINTIFF
                                                  NOTICE TO THE COURT

 Vs.

 B.M. CASH et. al..
DEFENDANTS




       TO HONORABLE PRESIDING JUDGE IN ABOVE ENTITLED CIVIL ACTION.

       "WITH THE ASSSISTANCE OF LEGAL INMATE ASSISTANCE ON BEHALFO OF PLAINTIFF:
                     Z~
       THE PLAINTIFF l~,FONZO R. TURNER RESPECTFULLY SUBMITS THAT IN REGARDS TO CASE No:

CV-15-109-JVS,TURNER -v- CATES,THE REQUIRED RETAINER HAS BEEN FILED,HOWEVER BECAUSE

OF PLAINTIFFS TRAUMATIC BRAIN INJURY IT WAS NOT SIGNED ANpRETURNED UNTIL HELP WAS

PROVIDED TO READ AND EXPLAIN THE DOCUMENT.

    FURTHERMORE PLAINTIFF CONTENDS THAT IN THE MATTER OF CASE NO:CV-14-4758,HE HAS NOT

RECEIVED ANY RETAINER,NOR ANY COUNSEL HAS HAD CONTACTED PLAINTIFF AS OF YET,THUS THE

RETAINER HAS NOT BEEN FILED TO THIS DATE.

THIS EXECUTED AT STOCKTON CALIFORNIA IN C.H.C.F. ON SEPTEMBER,~S th,2019.
                                                           RESPECTFULLY SUBMITTED



                                                           LEGAL ASSIST     T


                                                     FOR:`c~
DATED: 09/i5 th/2019                                     LAFONZO R. TURNER PLAINTIFF
                            ~~=~~                                          ~,
                              ~~                                                                                 ~~ ~a


                   C
                           Sc:
                          ~~
                       ___'6p1` e,                  TMS ENVELOPE !S RE~VCLABLEAND MADf WITH 3D°io P057 CONSUMER CONTENT ~                      O USPS 2018




                                                                      1fr~,~~~f ~~~i~~~rr~
                       ~ilrrf~lr~ls,r►irltfllirr~r~r~,~~~ r,il~f~ri~l(
                                                                                                                                                     ~.

                       Z7 ~~~ ~ ~~ S~z~~~1Vy sn-~                                                            - __
                                              a~ ~,,,~..~~
                                                        ~~~ ~~s ~                                 ~!OZ ~ ; d.~S
                                                                                                                                                              ~,
                                                                                         ~.a~r,o~i~~M
                                                                                                     l~fp '-~~~

                                                                                 f ~1~ e Q~             dINaO~II                  _..     t,

                                   m o~~n;ns wog                          e/i
                                                                                                                    sioa 6~ ~
                                                                            ~
                                                                                                                                          .G n ~~{~y3~~
                                                                                                       .:,            ..    ., ~i 1 cin
,; , .
                                                                 '                                                                                              L
                             , -
                           T.
                                                                                                                                                                     Case 2:14-cv-04758-JVS-AGR Document 194 Filed 09/19/19 Page 2 of 2 Page ID #:1637




c is ~'                   . _.. .. :            ..Y,,,s..~.~....~.~.,                                                             Z.. \. f "' ~!t ~G~        ~ `~~
   c . . ~l.r...               ,. r -.,'t~.
